Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s election of Group II, a method of measuring MMP-8 protein, with traverse, filed 7/26/22, is acknowledged.  

Applicant cites 35 U.S.C. 121 and M.P.E.P. Chapter 8.

Applicant is advised that 35 U.S.C. 121 and M.P.E.P. Chapter 8 only apply only to applications filed under 35 U.S.C. 111.

The requirement is still deemed proper and is therefore made FINAL.

2.   Claims 13, 14, 19, and 20 are withdrawn from further consideration by the Examiner, under 37 C.F.R. § 1.142(b) as being drawn to non-elected inventions or species.

Claims 1-12, 15-18, and 21 are under examination only as they read on a method of measuring MMP-8 protein.

3.   The specification is objected to:
A) Random words are improperly capitalized throughout the specification, e.g., “Systemic Inflammatory Response” and “Dyspnea” throughout the specification and most of the markers disclosed in the paragraph spanning pages 16-17, etc..
C) The bacteria at pages 20-22 must be italicized.

This list is not exhaustive.  Applicant is required to identify and correct all of the errors throughout the specification.  As the number of corrections needed are substantial a substitute specification is required.

4.   Claim 17 is objected to:
A) Most of the markers recited therein are improperly capitalized.

5.   The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.   Claims 1, 2, 5-12, 15-18 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, specifically:
A) Claim 1 is non-sensical.  In bullet 2 a subject’s level of MMP-8 is determined.  In bullet 3, regardless of what said level is, and without any comparison to any sort of reference level, “…said level of MMP-8 or fragment(s) thereof distinguishes between the presence and absence of an infectious disease in a patient with symptoms of a systemic inflammatory condition…”.  Such is simply not possible.  Also note that the term “therapy guidance” is itself vague and indefinite in that the specification fails to disclose what, precisely, is encompassed by the term.  Indeed, the term is simply found multiple times in the specification absent any definition.
B) Claim 2 is likewise non-sensical suffering from the same deficiency as Claim 1.
C) In Claim 6, the “…SIRS with and infection by a pathogenic agent or microorganism” has no antecedent basis in Claim 1.
D) Claims 10 and 11 are also non-sensical in that any level (regardless of said level) of MMP-8 and/or PCT is indicative of disease severity.

Accordingly, the claims are all considered to be vague and indefinite and the metes and bounds of the claims cannot be determined.

7.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.   Claims 1-12, 15-18, and 21 are rejected under 35 U.S.C. 112(a) as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states:
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).

The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.

	Regarding Claims 1, 2, 10, and 11, for the reasons set forth above, the claims are non-sensical and, thus, not enabled.  That is, the skilled artisan would not know how to use a method that actually discloses no practical information, or in the case of Claims 10 and 11, indicates that any level of MMP-8 and/or PCT is somehow indicative of disease severity.

	Regarding Claim 21, the claim comprises just the single step of “providing a reaction mixture” for no particular reason and to provide no information.  Again, the skilled artisan would not know how to use a method that actually disclosed no practical information.

Regarding Claim 16, performing the determining of the level of MMP-8 by a method wherein “…Detecting the first and second fluorescent labels, wherein the fluorescent properties of one or more of said first and/or second fluorescent labels is altered upon binding of the first and second affinity reagents to MMP-8 in said sample” does not seem to result in the determining of the level of MMP-8 of Claim 15 from which it depends.

Regarding the more general possibility of providing a diagnosis or therapy guidance for an infectious disease subject, the specification provides no guidance whatsoever for said diagnosis or therapy guidance for a subject suffering from an infectious disease, more specifically sepsis, caused by a viral, fungal, or parasitic infection.  No enablement, nor even sound scientific reasoning, has been provided in any sort of attempt to develop a nexus between MMP-8 levels and said infections.  Indeed, such does not even seem to be contemplated by the disclosure of the specification.

As set forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art “would accept without question” an Applicant’s statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention.  Specifically:
“As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  Thus, in view of the breadth of the claims and the minimal showing of the specification, it would take undue trials and errors to practice the claimed invention.

9.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.  Claims 1, 3, 5, 6, 9, 10, 12, 15, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lauhio et al. (2011, IDS).

Lauhio et al. teach:
A) 1. (Currently Amended) Method for the diagnosis and therapy guidance and/or therapy control of an infectious disease in a subject, wherein said method comprises:
— Providing a sample of said subject (blood);
— determining a level of matrix metalloprotease-8 (MMP-8) or fragment(s) thereof in a sample of said subject (by ELISA),
wherein said level of MMP-8 or fragment(s) thereof distinguishes between the presence and absence of an infectious disease in a patient with symptoms of a systemic inflammatory condition, and
— treating said subject who has an infectious disease, comprising administering an antibiotic to said subject (tetracycline/doxycycline) (see the entire document).
B) 3. (Previously Presented) Method according to claim 1, wherein the determined level of MMP-8 or fragment(s) thereof is indicative of the presence of an infectious disease in a patient with symptoms of a systemic inflammatory condition, when said determined level(s) is above a reference level (healthy controls) (see page 591, Results).
C) 5. (Previously Presented) Method according to claim 1, wherein the infectious disease is Sepsis, severe sepsis and/or septic shock (see the Introduction).
D) 6. (Previously Presented) Method according to claim 1, wherein the systemic inflammatory condition without an infection is Systemic Inflammatory Response Syndrome (SIRS) without infection by a pathogenic agent or microorganism (this claim limitation comprises no method steps).
E) 9. (Previously Presented) Method according to claim 1, wherein the subject exhibiting symptoms of an infectious disease and/or of a systemic inflammation condition suffers from shortness of breath (this limitation is readily envisaged as SIRS patients routinely suffer from shortness of breath).
F) 10. (Previously Presented) Method according to claim 1, wherein the level of MMP-8 or fragment(s) thereof is indicative of infectious disease severity (this claim limitation comprises no method steps).
G) 12. (Previously Presented) Method according to claim 1, wherein the sample is a blood sample or a sample derived from blood, preferably whole blood, plasma or serum (see page 591, Methodology).
H) 15. (Previously Presented) Method according to claim 1, wherein the level of MMP-8 or fragment(s) thereof is determined by measuring MMP-8 protein (by ELISA) (see page 591, Methodology).
I) 21. (Previously Presented) A method comprising:
* providing a reaction mixture comprising a complex between matrix metalloprotease-8 (MMP-8) or a fragment thereof and at least one reagent which binds to MMP-8 or a fragment thereof in a sample obtained from a subject, and
* wherein said subject has symptoms of a systemic inflammatory condition (see page 591, Methodology).

The reference clearly anticipates the claimed inventions. 

11.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.  Claims 2 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lauhio et al. (2011, IDS) in view of Mokline et al. (2015).

	Lauhio et al. has been discussed above.

The reference differs from the claimed invention only in that it does not teach the further determining of procalcitonin nor additional marker levels.

Mokline et al. teach the measuring of procalcitonin (PCT) and C reactive protein (CRP) levels in sepsis patients(see the Discussion).  The reference further teaches that PCT levels correlate with disease severity, i.e., surviving sepsis patients had much lower PCT levels than did patients that did not survive (see the Results).  

It would have been prima facie obvious to the ordinarily skilled artisan at the time of filing to measure the PCT and CRP of Mokline et al. in addition to the MMP-8 of Lauhio to provide a more accurate diagnosis using 3 known markers instead of just 1.  That is the ordinarily skilled artisan would have expected the method employing multiple markers to display both increased selectivity and sensitivity.

13.  Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lauhio et al. (2011, IDS) in view of Mokline et al. (2015) and Pramod and Singh (2008).

	Lauhio et al. and Mokline et al. have been discussed above.

The teachings of the combined references differ from the claimed invention only in that they do not teach determining the level of MMP-8 and PCT within 72 hours of symptoms.

Pramod and Singh teach that PCT levels begin to rise 2 to 4 hours after “septic insult” (see the entire document).  

It would have been prima facie obvious to the ordinarily skilled artisan at the time of filing to measure the MMP-8 and PCT of Lauhio et al. and Mokline et al. within 72 hours of symptoms given the teaching of Pramod and Singh that PCT levels begin to rise 2 to 4 hours after “septic insult”.  While there is no specific teaching that MMP-8 levels rise in the same timeframe, it would have been obvious to measure both markers at the same time for the earliest detection possible.  Additionally, such comprises only routine optimization which would have fallen well within the purview of the ordinarily skilled artisan at the time of filing.

14.  Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lauhio et al. (2011, IDS) in view of Mokline et al. (2015) and Moore et al. (2011).

	Lauhio et al. and Mokline et al. have been discussed above.

The teachings of the combined references differ from the claimed invention only in that they do not teach determining the level of MMP-8 and PCT in a post-surgery patient.

Moore et al. teach that sepsis is a leading cause of morbidity and mortality in surgical patients.  

It would have been prima facie obvious to the ordinarily skilled artisan at the time of filing to measure the MMP-8 and PCT of Lauhio et al. and Mokline et al. in post-surgical patients given the teachings of Moore et al. that sepsis is a leading cause of morbidity and mortality in survival patients.  Thus, the diagnosis thereof as soon and as accurately as possible would have been beneficial to the patient.
15.  35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

16.  Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  Based upon consideration of the relevant factors, the instant claim is considered to encompass a claim directed to a law of nature, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance the claimed method is found to be drawn to one of the four statutory categories of inventions, a process.

Under Step 2A, prong 1, however, the claims have been determined to recite a law of nature, i.e., the notion that elevated levels of MMP-8 are indicative of infectious disease.  

Under Step 2A, prong 2, the claim has been determined to not recite additional elements that integrate the judicial exception into a practical application, i.e., the claims do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  The generic “determining” of the claims does not provide the required meaningful limit.  

Under final Step 2B the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception encompassed by the method of the instant claims, i.e., the claims do not recite elements beyond the well-understood, routine, or conventional activities of determining and calculating.  No additional elements are recited except for the generic “and treat”.

The Courts have made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply observe and restate a law of nature while adding the words "apply it" (or generic “and treat”).  As set forth in the decision:
“[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself,” further,
“[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”

More recently, in Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015) the court simplified the process of applying Mayo.  The court held that the first test is simply the determination of whether or not the claims are directed to or encompass a patent-ineligible concept.  In the instant case the answer is clearly yes.  The court then held:
“For process claims that encompass a natural phenomenon (sic), the process steps are the additional features that must be new and useful”. 
  
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

17.  No claim is allowed.

18.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

19.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 8/26/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644